United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
F.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-533
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER

Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 30, 2010 appellant filed a timely appeal from an October 12, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury causally related to factors of her federal employment.
FACTUAL HISTORY
On June 20, 2010 appellant, then a 55-year-old mail processing clerk, filed an
occupational disease claim alleging that she developed right carpal tunnel syndrome due to years
1

5 U.S.C. § 8101 et seq.

of repetitive motion while handling mail. She first became aware of the injury and its relation to
her work on September 23, 2005. Appellant stopped work on June 16, 2010.
In a July 21, 2010 statement received by OWCP on July 22, 2010, appellant indicated
that, in 2005, she began to experience numbness and tingling in her right hand. She explained
that she sought medical treatment; however, in 2010, she began experiencing persistent
numbness and continuous pain and lost the ability to grip and hold objects. Appellant attributed
the condition to years of keyboarding. Additionally, she indicated that she worked in express
mail which required that she tie, cut, twist and lock heavy bags for six hours a day. Appellant
also indicated that she then worked in automation where she continuously lifted, loaded and
swept heavy trays of mail for eight hours a day.
OWCP received a March 25, 2010 nerve conduction study and electromyography scan
from a physical therapist.
Additionally, OWCP received several reports dating from March 16 to May 28, 2010
from appellant’s treating physician, Dr. Patrick L. Martin, a Board-certified orthopedic surgeon.
In a March 16, 2010 report, Dr. Martin noted that appellant was right hand dominant and worked
as a clerk at the employing establishment. He diagnosed right carpal tunnel syndrome. On
March 30, 2010 Dr. Martin recommended a right carpal tunnel release, which was performed on
April 21, 2010. He saw appellant for follow up on April 23 and May 4 and 28, 2010. At that
time, Dr. Martin recommended conservative treatment with icing and splinting at night.
By letters dated August 18, 2010, OWCP advised appellant and the employing
establishment that additional factual and medical evidence was needed.
In a letter dated September 2, 2010, LaSonya L. Bryant, a health and resource
management specialist, provided e-mail correspondence from appellant’s supervisor, Gail Squire
and a position description. Ms. Bryant noted that the functional requirements for a mail
processing clerk were required but limited to lifting less than 70 pounds and carrying less than 45
pounds. Appellant’s supervisor concurred with appellant’s allegations related to her duties.
OWCP also received a position description for a mail processing clerk.
In an undated statement, appellant reiterated her duties. She also noted that she did not
engage in any sports, hobbies or musical instruments or outside activities. Appellant indicated
that she used the computer to pay bills and read e-mail, no more than 30 minutes a week.
In a September 7, 2010 report, Dr. Martin noted appellant’s history of injury and
treatment, which included her April 21, 2010 carpal tunnel surgery. He reported treating her
since September 23, 2005 for bilateral hand pain and numbness that began one to two years
before he first saw her. Appellant was diagnosed with bilateral carpal tunnel syndrome.
Dr. Martin advised that she was able to return to work on August 16, 2010 without restrictions.
He opined: “I feel that [appellant’s] carpal tunnel syndrome has been directly related to
repetitive use injury over the years of her job as an employee of the [employing establishment]. I
feel that the repetitive nature, strain, stress and accumulation of chronic strain has contributed to
her current condition with subsequent need of surgical intervention and postoperative relief of
pain.”

2

By decision dated October 12, 2010, OWCP denied appellant’s claim. It found that the
medical evidence did not demonstrate that the claimed medical condition was related to
established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
The Board finds that this case is not in posture for decision.
In this case, the evidence establishes that appellant has carpal tunnel syndrome and was
involved in activities at work which included: years of keyboarding; tying, cutting, twisting and
locking heavy bags; and continuously lifting, loading and sweeping heavy trays of mail on a
daily basis from six to eight hours a day.
The medical evidence in support of appellant’s claim includes several reports from
Dr. Martin noting her history of treatment of her bilateral carpal tunnel syndrome, which
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

included April 21, 2010 surgery on the right hand. In his March 16, 2010 report, he noted that
she worked as a clerk at the employing establishment and diagnosed right carpal tunnel
syndrome. In a September 7, 2010 report, Dr. Martin noted appellant’s history of injury and
treatment and opined that her carpal tunnel syndrome was “directly related to repetitive use
injury over the years of her job.” Furthermore, he advised that the repetitive nature, strain, stress
and accumulation of chronic strain contributed to her current condition. While the reports from
Dr. Martin are not sufficiently rationalized5 to meet appellant’s burden of proof in establishing
her claim, his reports are specific as to her duties and are sufficient to require further
development of the case by OWCP.6
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.7 The Board finds that the case must be remanded to OWCP for preparation of a
statement of accepted facts concerning appellant’s working conditions and referral of the matter
to an appropriate Board-certified medical specialist to determine whether she may have
developed carpal tunnel syndrome in either arm, either by cause or aggravation, due to
performing her employment duties. Following this and any other development deemed
necessary, OWCP shall a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

5

Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are of
limited probative value); see Jimmie H. Duckett, 52 ECAB 332 (2001).
6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

7

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the October 12, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: November 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

